Citation Nr: 0907607	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  07-27 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for coronary artery 
disease (CAD).

3.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The Veteran served on active duty from November 1971 to 
December 1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia, which denied the benefits 
sought on appeal.

In the Veteran's substantive appeal, he requested a hearing 
to be held before the Board at his local VA office.  The 
Veteran subsequently withdrew his request in July 2008.  As 
such, there are no outstanding hearing requests of record. 


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The Veteran served only one month and fifteen days on 
active military service and thus, he is not afforded the 
presumptions under 38 C.F.R. §§ 3.307, 3.309.  

3.  The Veteran served during the Vietnam era; however, he 
did not have any foreign service and thus, he is not afforded 
the presumptions for veterans with service in the Republic of 
Vietnam under 38 C.F.R. §§ 3.307, 3.309.

4.  Hypertension was not incurred during the Veteran's active 
military service.

5.  CAD was not incurred during the Veteran's active military 
service.

6.  Diabetes mellitus was not incurred during the Veteran's 
active military service.

CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for hypertension have not been met.  38 U.S.C.A. §§ 1101, 
1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2008).

2.  The criteria for the establishment of service connection 
for CAD have not been met.  38 U.S.C.A. §§ 1101, 1110 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).

3.  The criteria for the establishment of service connection 
for diabetes mellitus have not been met.  38 U.S.C.A. §§ 
1101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  

A VCAA letter was issued in April 2006, prior to the decision 
on appeal.  The Veteran was notified of: the information or 
evidence necessary to substantiate the claims; the necessary 
information or evidence, if any, the claimant was to provide; 
and the necessary information or evidence, if any, the VA 
will attempt to obtain.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  The Veteran was also notified of the 
evidence necessary to establish a disability rating and 
effective date pursuant to Dingess in April 2006. 

VA has made reasonable efforts to obtain relevant records 
adequately identified by the Veteran.  The claims file 
includes the Veteran's service treatment records, post-
service VA and private treatment records, and reports of VA 
examination.  

The VCAA provisions have been considered and complied with.  
The Veteran was notified and aware of the evidence needed to 
substantiate these claims.  There is no indication that there 
is additional evidence to obtain or additional notice that 
should be provided.  There is no indication that there is any 
prejudice to the Veteran by the order of the events in this 
case.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran essentially contends that he is entitled to 
service connection for hypertension, CAD, and diabetes 
mellitus.  Specifically, he asserts that he was born with a 
heart murmur and was "taken into the military anyway."  He 
further contends that his basic training aggravated his heart 
murmur, which led to his current hypertension and CAD.  He 
has set forth no incident as to service incurrence with 
regard to the diabetes mellitus claim.    

At the outset, the Board notes that the Veteran did not serve 
continuously for ninety (90) days or more during a period of 
war, or during peacetime service after December 31, 1946, to 
be afforded the presumptions for any hypertension and/or CAD 
that manifested to a degree of at least 10 percent within one 
year from date of termination of such service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.   As the Veteran only served on active duty for one 
month and 15 days, hypertension and/or CAD would not be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
Even assuming the presumptions had applied, the objective 
medical evidence does not show either hypertension or CAD 
having been diagnosed within a year from the Veteran's 
discharge in 1971, so the issue is moot anyway.

With regard to the claim for diabetes mellitus, while the 
Veteran served during the Vietnam Era, his DD 214 reveals 
that he did not have any foreign service.  Diabetes mellitus 
is a disease associated with exposure to certain herbicide 
agents and will be presumed to have been incurred in service 
even though there is no evidence of that disease during the 
period of service at issue.  38 U.S.C.A. § 1116(a); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  As the Veteran did not serve in 
the Republic of Vietnam during the Vietnam era, he is not 
presumed to have been exposed during his period of service to 
an herbicide agent.  38 U.S.C.A. § 1116(f).   

The Board noted above that the Veteran claimed that 
hypertension and CAD were the result of aggravation of a 
heart murmur that he had since childhood.  He indicated that 
the military allowed him to enlist despite this known defect; 
however, both the enlistment Reports of Medical History and 
Examination were negative for a heart murmur.  This would 
indicate that the Veteran failed to report such a known 
defect, if even it existed, and that a heart murmur was not 
objectively demonstrated at the time of his enlistment.  As 
there was no evidence of a pre-existing heart murmur, 
treatment in service for such a disorder, and no current 
medical evidence thereof, the Board shall proceed with 
determining this claim on a direct causation basis.  
38 C.F.R. § 3.306.  The claims for hypertension and CAD will 
be similarly evaluated. 

Having carefully considered the Veteran's claims in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claims and 
the appeal as to these issues will be denied.

In this regard, diabetes mellitus and a heart condition, to 
include hypertension and CAD, were not diagnosed during 
service.  The Veteran's blood pressure was 130/60 upon 
enlistment examination in November 1971.  There was no 
evidence of elevated blood sugar levels.  The Veteran was 
referred for discharge after one month and 15 days of service 
because of a defective attitude.  A separation examination 
was not performed.  
Post-service, the Veteran was first diagnosed with 
hypertension in 1996, cardiomyopathy/CAD in 1997, and 
diabetes mellitus in 2004.  While the Veteran reported that 
hypertension and CAD were of a 10-year duration on a July 
1997 VA examination report, this is not supported by the 
objective medical evidence of record.  Records from Dr. WCB 
clearly show that diabetes mellitus was newly diagnosed in 
2004.  There was no indication that hypertension, CAD, or 
diabetes mellitus were related to service.

Looking at documented diagnoses in the claims file, there is 
a 25 to 33-year evidentiary gap in this case between the 
Veteran's short period of active service and the earliest 
objective medical evidence of the claimed disorders, 
beginning with hypertension in 1996.  A prolonged period 
without medical complaint can be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether an 
injury or disease was incurred in service, which resulted in 
any chronic or persistent disability.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  The Board must consider all 
the evidence including the availability of medical records, 
the nature and course of the disease or disability, the 
amount of time that elapsed since military service, and any 
other relevant facts in considering a claim for service 
connection.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 
(Fed. Cir. 2000).  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact-
finding role.  See Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).  

The Board notes that the absence of evidence constitutes 
negative evidence against the claims because it tends to 
disprove that hypertension, CAD, or diabetes mellitus was the 
result of military service more than 20 years earlier.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  Thus, the lack of any 
objective evidence of diabetes, hypertension, and CAD between 
the period of active military service ending in 1971 and the 
first objective diagnosis in 1996, is itself evidence which 
tends to show that the Veteran's current conditions did not 
have their onset in service or for many years thereafter.

As the Veteran's diabetes mellitus and heart problems were 
not shown during service or for years thereafter, service 
connection can only be granted if there is some medical 
evidence linking the current conditions to service.  Here, 
there is no such medical evidence. 

The Board has considered, but decided against, remanding 
these matters for a medical examination with opinion.  In so 
concluding, the Board notes that VA regulations provide that 
VA will assist the Veteran by providing a medical examination 
or obtaining a medical opinion based upon review of the 
evidence of record if VA determines that it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  The 
regulations further provide, in pertinent part, that a 
medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) Establishes that the veteran 
suffered an event, injury, or disease in service; and (C) 
Indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  38 C.F.R. § 3.159(c)(4)(i).  

Because requirements in subsections (B) or (C) are not met 
with regard to the claims for service connection for diabetes 
mellitus, hypertension, and CAD, it is not necessary to 
obtain a medical examination or medical opinion in order to 
decide the claims in this case.  38 C.F.R. § 3.159(c)(4)(i); 
Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing 
Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 345 
F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical 
examination conducted in connection with claim development 
could not aid in substantiating a claim when the record does 
not already contain evidence of an inservice event, injury, 
or disease).  

While the Veteran contends that hypertension, CAD, and 
diabetes mellitus have been present since his period of 
active military service and related thereto, his statements 
do not constitute competent evidence of a medical nexus 
opinion.  The veteran is not a medical professional and his 
statements as to diagnoses and etiology do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  The evidence of record does not 
show hypertension, CAD, or diabetes mellitus during service 
or for years thereafter, nor does it show that the Veteran's 
current problems are related to service; the evidence is not 
in relative equipoise.  

Accordingly, as the preponderance of the evidence is against 
the claims for entitlement to service connection for 
hypertension, CAD, and diabetes mellitus, the appeals must 
therefore be denied.  38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   



ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for CAD is denied.

Entitlement to service connection for diabetes mellitus is 
denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


